DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 in the reply filed on 11/10/2020 is acknowledged.
Claims 10-27 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaercher (DE9013486U1).
Regarding claim 1 Karcher shows  a pressure washer (figure), comprising: a pump (1) including a pump inlet (inlet to 1) for receiving liquid to be pressurized and a pump outlet (outlet of 1); a hose (2) including a hose inlet (fig) configured to be coupled in fluid communication with the pump outlet, and a hose outlet (fig); a wand (the part between 3 and 4) including a wand inlet (fig) configured to be coupled in fluid 
Regarding claim 7,  the control further comprises a rev limiter for limiting the rate of rotation of the motor output [0019] also the rev limit is the max sped of the motor)  
Regarding claim 8,  the first and second nozzle configurations further respectively comprise first and second nozzles independently attachable to the wand [0025].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) in view of Kieffer et al. (2012/0282121)
Regarding claim 2, Kaercher shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose that the electric motor further comprises a brushless DC motor. 
However,  Kieffer et al. teaches a pump that is driven by a brushless dc motor (112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a brushless DC motor in the sprayer of Kaercher in order to make it more efficient.
Regarding claim 3,  the control of Kaercher increases the level of electric current drawn by the brushless DC motor to thereby increase the rate of rotation of the rotatable output as a function of an increase in flow rate [0026].  
Regarding claim 4,  the control further comprises a rev limiter for limiting the rate of rotation of the motor output.[0019] also the rev limit is the max sped of the motor)  
Regarding claim 5,  the control holds the level of electric current drawn by the brushless DC motor substantially constant [0026]. 

However, one of ordinary skill in the art would know that increasing the amps increases the speed of the motor and vice versa, making the current is a results effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to see the constant amps at 15 amps, since it has been held the discovering an optimum value of a results effective variable involves only routine skill in the art.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) in view of Gardner et al. (2009/0065612)
Regarding claim 9, Kaercher shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose the first and second nozzle configurations further respectively comprise first and second nozzle configurations of an adjustable nozzle .

However,  Gardner et al. teaches an adjustable nozzle for a pressure washer (10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use an adjustable nozzle on the pressure washer of Kaercher in order to easily adjust the spray pattern. 
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/2/21